DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 17 December 2020.

Allowable Subject Matter
Claims 1-7, 10-15, 17-19 and 21-24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, forming a first middle-end-of-the-line (MEOL) structure over the substrate, the first MEOL structure having a bottom surface that physically contacts the substrate and that continually extends past a first outermost edge of the first source region along a second direction perpendicular to the first direction; forming a second MEOL structure over the second source region; forming a first gate structure between the first source region and the drain region, wherein the first gate structure extends past the first outermost edge of the first source region along the second direction; forming a power rail that is electrically coupled to the first MEOL structure and the second MEOL structure, the power rail comprising a first interconnect wire, a via rail disposed on and in contact with the first interconnect wire, and a second interconnect wire disposed on and in contact with the via rail, wherein the via rail continuously extends along the first 
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, forming a first interconnect wire within a second IMD layer, the first interconnect wire contacting the first conductive contact and the second conductive contact; depositing a third IMD layer over the second IMD layer; selectively etching the third IMD layer to form a via rail opening and an interconnect wire trench; and filling the via rail opening and the interconnect wire trench with a conductive material to from a via rail on the first interconnect wire and a second interconnect wire on the via rail, wherein the via rail is defined by a lower surface continuously extending past the first source region and the second source region and the second interconnect wire is defined by a horizontally extending surface protruding laterally outward from an outermost sidewall of the via rail, as required by claim 11.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, forming a first interconnect wire coupled to the source regions by a plurality of conductive contacts; forming a via rail to directly contact an upper surface of the first interconnect wire, wherein the upper surface of the first interconnect wire extends from directly below the via rail to laterally past an outmost edge of a lower surface of the via rail and wherein the via rail has a length that continuously extends over two or more of the plurality of conductive contacts; forming a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815